Sun Capital Advisers Trust® Prospectus – May 1, 2009 Service Class Shares Asset Allocation Funds Fixed Income Funds SCSM Ibbotson Balanced Fund Sun Capital Investment Grade Bond Fund® SCSM Ibbotson Growth Fund Sun Capital Money Market Fund® SCSM Ibbotson Moderate Fund SCSM BlackRock Inflation Protected Bond Fund SCSM Goldman Sachs Short Duration Fund Equity Funds SCSM PIMCO High Yield Fund SCSM AIM Small Cap Growth Fund SCSM PIMCO Total Return Fund SCSM AllianceBernstein International Value Fund SCSM Davis Venture Value Fund Specialty Fund SCSM Dreman Small Cap Value Fund Sun Capital Global Real Estate Fund SCSM Goldman Sachs Mid Cap Value Fund SCSM Lord Abbett Growth & Income Fund SCSM Oppenheimer Large Cap Core Fund SCSM Oppenheimer Main Street Small Cap Fund SCSM WMC Blue Chip Mid Cap Fund SCSM WMC Large Cap Growth Fund The Securities and Exchange Commission has not approved any fund's shares as an investment or determined whether this prospectus is accurate or complete. Anyone who tells you otherwise is committing a crime. Sun Capital Advisrs LLC, a Sun Life Financial Company, serves as investment adviser to Sun Capital Advisers Trust Table of Contents Overview of Funds 1 The Funds’ Goals, Strategies and Risks 2 Asset Allocation Funds Fixed Income Funds SCSM Ibbotson Balanced Fund 2 Sun Capital Investment Grade Bond Fund® 30 SCSM Ibbotson Growth Fund 5 Sun Capital Money Market Fund® 32 SCSM Ibbotson Moderate Fund 8 SCSM BlackRock Inflation Protected Bond Fund 34 SCSM Goldman Sachs Short Duration Fund 36 Equity Funds SCSM PIMCO High Yield Fund 38 SCSM AIM Small Cap Growth Fund 11 SCSM PIMCO Total Return Fund 40 SCSM AllianceBernstein International Value Fund 13 SCSM Davis Venture Value Fund 15 Specialty Fund SCSM Dreman Small Cap Value Fund 17 Sun Capital Global Real Estate Fund 42 SCSM Goldman Sachs Mid Cap Value Fund 19 SCSM Lord Abbett Growth & Income Fund 21 SCSM Oppenheimer Large Cap Core Fund 22 SCSM Oppenheimer Main Street Small Cap Fund 24 SCSM WMC Blue Chip Mid Cap Fund 26 SCSM WMC Large Cap Growth Fund 28 Expense Summary 45 More About the Funds’ Investments 49 Portfolio Holdings 54 The Investment Adviser and Subadvisers 55 About the Adviser 55 About AllianceBernstein L.P. 58 About BlackRock Financial Management, Inc. 58 About Davis Selected Advisers, L.P. 58 About Dreman Value Management, L.L.C. 58 About Goldman Sachs Asset Management, L.P. 59 About Ibbotson Associates, Inc. 59 About Invesco Aim Advisors, Inc. 59 About Lord, Abbett & Co. LLC 59 About OppenheimerFunds, Inc. 59 About Pacific Investment Management Company, LLC 59 About Wellington Management Company, LLP 60 About the Portfolio Managers 61 Purchase, Redemption and Other Information 65 Buying and Redeeming Service Class Shares 65 Excessive and Short-term Trading 65 Automatic Transactions 66 Valuation ofShares 66 Dividends and Distributions 66 Taxes 66 Fund Details 67 Financial Highlights 68 Appendix A: Information about the underlyingFunds A-1 Overview of funds Adviser All of the funds are managed by Sun Capital Advisers LLC. The adviser is an indirect, wholly-owned subsidiary of Sun Life Financial Inc. As a member of the Sun Life Financial group of companies, the adviser is part of a diversified financial services organization that provides a broad range of financial products and services to individuals and groups. Funds Shares of the funds are available exclusively for variable annuity and variable life insurance products. Variable annuity and variable life insurance contract owners should also review the separate account prospectus prepared by the insurance company for their contracts. Asset Allocation FundsFixed Income Funds SCSMIbbotson Balanced FundSun Capital Investment Grade Bond Fund® SCSM Ibbotson Growth FundSun Capital Money Market Fund® SCSM Ibbotson Moderate Fund
